Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2557 Dreyfus Money Market Instruments, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Money Market Instruments, Inc.: Money Market Series September 30, 2008 (Unaudited) Negotiable Bank Certificates of Deposit48.7% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 2.90% - 2.91%, 10/3/08 - 12/5/08 60,000,000 Banco Bilbao Vizcaya Argenteria Puerto Rico (Yankee) 2.80%, 11/17/08 50,000,000 Bank of Ireland (Yankee) 2.90%, 12/5/08 50,000,000 a Bank of Scotland PLC (London) 2.80%, 10/14/08 50,000,000 Barclays Bank PLC (Yankee) 2.55%, 12/29/08 20,000,000 Bayerische Hypo-und Vereinsbank AG (Yankee) 3.02%, 10/9/08 30,000,000 Branch Banking & Trust Co. 2.88%, 11/5/08 75,000,000 Calyon (London) (Yankee) 2.75% - 3.05%, 10/6/08 - 12/10/08 50,000,000 Canadian Imperial Bank of Commerce (Yankee) 3.09%, 10/23/08 50,000,000 DEPFA BANK PLC (Yankee) 2.88%, 10/8/08 95,000,000 a DZ Bank AG (Yankee) 2.85%, 11/26/08 25,000,000 Fortis Bank (Yankee) 2.50%, 12/23/08 30,000,000 Landesbank Baden-Wurttemberg (London) 2.85% - 2.90%, 10/10/08 - 11/28/08 75,000,000 Landesbank Hessen-Thuringen Girozentrale (Yankee) 2.90%, 12/12/08 75,000,000 Natixis (Yankee) 2.90%, 12/5/08 75,000,000 Societe Generale (Yankee) 3.00%, 12/10/08 25,000,000 State Street Bank and Trust Co. 3.00%, 10/20/08 25,000,000 SunTrust Bank 3.00%, 12/16/08 50,000,000 Swedbank (ForeningsSparbanken AB) (Yankee) 2.78%, 10/17/08 50,000,000 Total Negotiable Bank Certificates of Deposit (cost $960,003,070) Commercial Paper40.2% Banco Bilbao Vizcaya Argenteria Puerto Rico 3.14%, 1/22/09 30,000,000 Beethoven Funding Corp. 6.50%, 10/1/08 75,000,000 a Canadian Imperial Holdings 2.79%, 10/9/08 25,000,000 24,984,722 Cancara Asset Securitisation Ltd. 6.00%, 10/1/08 75,000,000 a 75,000,000 Citigroup Funding Inc. 2.83% - 2.92%, 10/7/08 - 11/18/08 90,000,000 89,787,400 Commerzbank U.S. Finance Inc. 3.22%, 12/17/08 75,000,000 74,491,479 Gemini Securitization Corp., LLC 6.00%, 10/1/08 75,000,000 a 75,000,000 Greenwich Capital Holdings Inc. 3.09%, 1/20/09 50,000,000 49,529,792 Hannover Funding Company LLC 7.00%, 10/1/08 75,000,000 a 75,000,000 Skandinaviska Enskilda Banken AB 3.04%, 10/24/08 50,000,000 a 49,904,486 Swedbank (ForeningsSparbanken AB) 2.93%, 10/9/08 25,000,000 24,983,833 Three Pillars Funding LLC 6.50%, 10/1/08 75,000,000 a 75,000,000 UBS Finance Delaware LLC 2.80%, 10/8/08 75,000,000 74,959,750 Total Commercial Paper (cost $793,350,487) Corporate Notes2.0% General Electric Capital Corp. 3.22%, 10/25/08 25,000,000 b 25,000,000 Wells Fargo & Co. 2.55%, 10/3/08 15,000,000 b 15,000,000 Total Corporate Notes (cost $40,000,000) Repurchase Agreements8.9% Barclays Financial LLC 1.80%, dated 9/30/08, due 10/1/08 in the amount of $176,008,800 (fully collateralized by $43,320,000 Federal Farm Credit Bank, 2.63%, due 4/21/11, value $43,308,033, $43,900,000 Federal Home Loan Bank, due 1/2/09, value $43,575,140 and $89,887,000 Federal National Mortgage Association, 3.38%-4.75%, due 12/15/08-5/29/13, value $92,637,221) (cost $176,000,000) 176,000,000 Total Investments (cost $1,969,353,557) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2008, these securities amounted to $569,904,931 or 28.9% of net assets. b Variable rate securityinterest rate subject to periodic change. At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total STATEMENT OF INVESTMENTS Dreyfus Money Market Instruments, Inc.: Government Securities Series September 30, 2008 (Unaudited) Annualized Yield on Date Principal U.S. Treasury Bills9.9% of Purchase (%) Amount ($) Value ($) 12/26/08 (cost $74,631,812) 2.08 75,000,000 Repurchase Agreements90.2% Citigroup Global Markets Holdings Inc. dated 9/30/08, due 10/1/08 in the amount of $70,000,097 (fully collateralized by $67,463,200 U.S. Treasury Bonds, 4.50%, due 2/15/36, value $71,400,015) 0.05 70,000,000 70,000,000 Credit Suisse (USA) Inc. dated 9/30/08, due 10/1/08 in the amount of $70,000,486 (fully collateralized by $70,265,000 U.S. Treasury Notes, 4.50%, due 3/31/09, value $71,401,187) 0.25 70,000,000 70,000,000 Deutsche Bank Securities dated 9/30/08, due 10/1/08 in the amount of $70,000,972 (fully collateralized by $53,712,800 Treasury Inflation Protected Securities, 3.50%, due 1/15/11, value $71,400,032) 0.50 70,000,000 70,000,000 Goldman, Sachs & Co. dated 9/30/08, due 10/1/08 in the amount of $46,700,026 (fully collateralized by $45,207,200 U.S. Treasury Notes, 3.875%-4.25%, due 1/15/11-5/15/18, value $47,634,071) 0.02 46,700,000 46,700,000 Greenwich Capital Markets dated 9/30/08, due 10/1/08 in the amount of $70,000,389 (fully collateralized by $61,635,000 U.S. Treasury Bonds, 5%, due 5/15/37, value $71,400,449) 0.20 70,000,000 70,000,000 HSBC USA Inc. dated 9/30/08, due 10/1/08 in the amount of $70,000,389 (fully collateralized by $71,454,200 U.S. Treasury Bills, due 10/16/08-1/15/09, value $71,401,880) 0.20 70,000,000 70,000,000 J.P. Morgan Chase & Co. dated 9/30/08, due 10/1/08 in the amount of $70,000,194 (fully collateralized by $53,106,000 Treasury Inflation Protected Securities, 3.50%-4.25%, due 1/15/10-1/15/11, value $71,404,545) 0.10 70,000,000 70,000,000 Merrill Lynch & Co. Inc. dated 9/30/08, due 10/1/08 in the amount of $70,000,194 (fully collateralized by $51,020,000 U.S. Treasury Bonds, 8.875%, due 8/15/17, value $71,404,212) 0.10 70,000,000 70,000,000 Mizuho Securities USA dated 9/30/08, due 10/1/08 in the amount of $70,000,486 (fully collateralized by $68,869,500 U.S. Treasury Notes, 4.50%-4.75%, due 11/15/08-5/15/17, value $71,400,107) UBS Securities LLC dated 9/30/08, due 10/1/08 in the amount of $70,000,292 (fully collateralized by $113,803,000 U.S. Treasury Strips, due 11/15/18-2/15/25, value $71,402,247) Total Repurchase Agreements (cost $676,700,000) Total Investments (cost $751,331,812) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Money Market Instruments, Inc. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 By: /s/ J. David Officer James Windels Treasurer Date: November 17, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
